The Birmingham Trust  Savings Company sued the Fruitticher Electric Company in eight counts, in each of which plaintiff counted upon a different promissory note executed to the Turner Electric Supply Company and indorsed to plaintiff by the last-named company. Each count of the amended complaint alleged, in effect, that by the Turner Company's indorsement plaintiff became and still was the holder in due course of the note therein declared upon.
Demurrers were sustained to a number of defendant's special pleas, and we find it necessary to state our conclusion with respect to these several rulings, and we note, as important in the consideration of some of them, that each and every one of these pleas was amended (transcript, p. 13) so as to show that before said indorsement plaintiff had actual knowledge of the facts alleged.
Plea 13 contained different elements, but the main idea of this plea and of pleas 9, 10, 11, and 12, each addressed to the counts severally and separately, seems to have been to defend on the ground that plaintiff was not a purchaser for value for the reason that the sole considerations moving to the Turner Electric Company for its indorsement of the notes in suit were credits given upon the books of the plaintiff, and that at maturity of the notes and upon nonpayment thereof the account of the Turner Electric Supply Company with plaintiff was charged with the full amounts of said notes. The defense thus attempted — it is variously labeled in the several pleas, but came to the same thing in all of them — was not available in the absence of an allegation that at or after the maturity of the notes held by plaintiff, and at the time the notes were charged back to the Turner Electric Supply Company, that company had funds to its credit with plaintiff applicable in satisfaction, in whole or in part, of the notes. But the demurrer did not take this point against the pleas, and under the statute (Code, § 5340) our consideration is limited to the grounds of demurrer which are distinctly stated. True, the pleas allege that the sole considerations for the assignments of these notes were credits given, and a mere credit does not constitute a purchase for value (Sherrill v. Merchants 
Mechanics T.  S. Bank, 195 Ala. 175, 70 So. 723); in other words defendant deemed it necessary to the defense it was attempting to formulate in these pleas to allege a fact which went in denial of the complaint, where, as we have stated, it is alleged that plaintiff was a holder in due course. The defense of these pleas, thus limited, might have been shown under plea A, which went to the jury. But that was not the idea of these pleas, nor could defendant have had the benefit of it under plea A. However, as we have indicated, it was error to sustain demurrers which failed to point out the real objection to the pleas.
By its last amendment of plea 14, as appears from the amendment shown at the bottom of page 13 of the transcript, that plea was left without averment of facts. No error can be predicated of the ruling which, by sustaining a demurrer, eliminated this so-called plea from the record. Or, if appellant would insist upon error in the ruling against its original plea 14 — the assignment does not say which ruling it intends to draw into question — it can take nothing thereby, for the reason that proof of the identical facts might have been made under plea X, on which issue was joined. Appellee cites authorities (Jordan v. Collins, 107 Ala. 572, 18 So. 137; First National Bank v. Winchester, 119 Ala. 168, 24 So. 351, 72 Am. St. Rep. 904; 1 Cook on Corporations, p. 12) to the point that, no question of public policy or statutory mandate intervening, a corporation, that is, all its shareholders, may agree to, and render binding acts of officers and agents which are ultra vires, acts without the charter powers; and such acts, when done without authority, may be ratified and validated by the shareholders, and such ratification may be by silent acquiescence on their part; but the intention of the plea is to raise a question as to those powers of the corporation which *Page 678 
are to be implied from the face of its articles of incorporation. If appellee intended to justify on the theory of the authorities mentioned above, it occurs to us that, in the state of the antecedent pleading, it should have brought forward the facts by replication.
We take the gist of plea 16 to be that defendant was an accommodation maker of the notes sued on, of which fact plaintiff had knowledge, and that "after the time plaintiff obtained said knowledge said Turner Electric Supply Company had on deposit with plaintiff sufficient money or funds of Turner Electric Supply Company with which to fully satisfy said note, which said money was subject to the payment of said note." This plea was designed to assert the proposition of Tatum v. Commercial Bank  Trust Co., 193 Ala. 120, 69 So. 508, L.R.A. 1916C, 767, namely that a bank holding a note indorsed to it by the payee knowing that it was made for the payee's accommodation, and failing, upon the note's falling due, to apply to its payment enough of the payee's deposit to pay the note, thereby discharges the accommodation maker, and, as for any objection taken by the demurrer, we are unable to see that the plea does not state a good defense. This was a plea in confession and avoidance, and the defendant had not the advantage of it elsewhere or otherwise. The court's rulings on the evidence seem to indicate an opinion that the defense was not available in any event. We are not clear as to that, for the court may have been of the opinion that the evidence failed to show that any of the notes were made for accommodation; but, however that may have been, rulings on the evidence cannot help the rulings on the pleading. The same defense was set up in plea 18, to which, as amended, demurrer was sustained.
Other assignments of error need not be considered, since it is clear that the pleadings will be recast.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and GARDNER, JJ., concur.